PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/654,309
Filing Date: 19 Jun 2015
Appellant(s): Grazzi et al.



__________________
Leslie Streeter
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on July 12, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 11, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
1. Claims 1, 3-6, 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malakoff et al (US 2009/0192270) in view of Fantinel et al (WO 2010/081676) and Schwab et al (US 7,538,173).

2. Claims 1, 3-6, 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perdomi et al (WO 2011/134897) in view of Fantinel et al (WO 2010/081676) and Engage flyer, as evidenced by Mahal (US 4,479,989).

3. Claims 1, 3-6, 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perdomi et al (WO 2011/134897) in view of Fantinel et al (WO 2010/081676) and Tas (US 2006/0047077), as evidenced by Mahal (US 4,479,989).

1.  The rejection of Claims 1, 3-6, 10-12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malakoff et al (US 2009/0192270) in view of Fantinel et al (WO 2010/081676) and Schwab et al (US 7,538,173), is reinstated below for convenience.
1-1. Malakoff et al discloses a film comprising:
A) at least 80%wt, preferably 80-95%wt ([0061]) of a LLDPE having a melt index of 0.1-30, or 0.3-5 g/10 min ([0124]); melt index ratio (I21.6/I2.16) of 15-45; Mw of 15,000-250,000, or 50,000-200,000; density of 0.900-0.955 g/cc, or 0.910-0.935 g/cc, and Mw/Mn of about 5 ([0102]-[0115], [0126], [0007], [0020], [0034], also as to instant claim 5);
B) 5-20%wt of a high pressure LDPE ([0049]) having melt index of about 0.2 g/10 min and density of 0.915-0.935 g/cc ([0044]-[0046], [0102]-[0115], also as to instant claim 11), wherein the film comprises haze of less than 10%, or less than 5% ([0112], [0007], [0087], as to instant claim 12). LDPE is produced by high pressure polymerization using free radical initiators ([0044]).

1-2.  As to instant claims 3, 4, 10, the LLDPE comprises 5-15%wt ([0018])  of units derived from an alpha-olefin, preferably 1-hexene ([0017]- [0018]).
1-3. The specifically exemplified films comprise 90%wt of LLDPE and 10%wt of LDPE ([0174]).

1-4.  Though Malakoff et al recites the MWD Mw/Mn of the LLDPE being about 5, but does not explicitly recite said MWD being 6, as required by instant claim 6, 
it is the examiner’s position that the value of MWD of 6 is either within the range of “about 5”, or is close to the values in range of “about 5”, i.e. values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior 

1-5. Malakoff et al does not recite the LLDPE component having 25-45%wt of a fraction with intrinsic viscosity of 0.9-1.3 dl/g; and 55-75%wt of a fraction with intrinsic viscosity of higher than that of the first fraction.

1-6.  However, 
1)  Fantinel et al discloses polyethylene copolymers  having density of 0.890-0.955 g/cc; MWD of 4-20 (p. 3, lines 1-2, also as to instant claims 6), total comonomer content of 6-25%wt (also as to instant claim 3), and intrinsic viscosity of 1-4 dl/g (p. 2, lines 20-28; p. 3, lines 1-10, Abstract), and produced by polymerization in the presence of the catalyst system comprising metallocene-based complex and iron complex (p. 5-8). The specific example 1 shows 27.59%wt of the copolymer having intrinsic viscosity of about 0.94 dl/g, and 53.47%wt of the copolymer fraction having intrinsic viscosity of higher 1.93 dl/g or higher (Table 5).
Though the amount of the fraction having higher intrinsic viscosity (i.e. 53.47%wt) is not overlapping with that as claimed in instant invention, however, since that fraction is shown having intrinsic viscosity of 1.93 dl/g and higher, and at least some fraction will have intrinsic viscosity in the range of 1.3-1.93 dl/g, therefore, the amount of the fraction having  intrinsic viscosity higher than 1.3 dl/g will intrinsically and necessarily be higher than 53.47%wt, and will fall within the range of 55-75%wt as claimed in instant Fantinel et al was produced by the same process, including the use of the same metallocene/iron complex catalyst as that claimed in instant invention, and therefore, will intrinsically and necessarily be, at least partially linear low density polyethylene as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
The multimodal polyethylene of Fantinel et al is having high processability, better mechanical properties, and is used for making injection molded articles or sheets (p. 5, lines 1-10).
2) Furthermore, Schwab et al discloses a LLDPE having density of 0.90-0.94 g/cc and MI of 0.5-3 g/10 min (col. 2, lines 36-45), specifically used for films, wherein LLDPE comprises two fractions: having relatively low- and high -temperature elutions; the weight percentage of the low-temperature fraction exceeds that of the high temperature fraction, and the Mw of the low temperature fraction exceeds that of the high temperature fraction, wherein the films produced from said LLDPE have good impact resistance, high stiffness (col. 5, lines 15-40).
Thus, Schwab et al teaches LLDPE having two different fractions, the fraction with relatively higher Mw (and thereby relatively higher intrinsic viscosity) is used in higher 

1-7.  Since Fantinel et al and Malakoff et al are related to low density polyethylenes produced by the same process using two catalysts, i.e. metallocene and iron complex, and thereby belong to the same field of endeavor, wherein the multimodal polyethylene of  Fantinel et al is explicitly specified as having better mechanical properties and processability, therefore, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include at least partially, the multimodal polyethylene of Fantinel et al as the component A) in the composition and film of Malakoff et al, so to further improve mechanical properties and processability of the film of Malakoff et al as well, especially since the linear low density polyethylenes having fractions with different molecular weight, and thus different intrinsic viscosity, are specifically cited as being used for making films having improved impact resistance and stiffness, as taught by Schwab et al, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

1-8.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts and the specific Mw and intrinsic viscosity values of the fractions of the component A) of Malakoff et al in view of Fantinel et al and Schwab et al, so to 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

1-9. Since the film of Malakoff et al in view of Fantinel et al and Schwab et al is substantially the same as that claimed in instant invention, i.e. comprises a combination of a major amount of LLDPE and a minor amount of LDPE, each polymers having properties that are substantially the same as those claimed in instant invention, therefore, the film of Malakoff et al in view of Fantinel et al and Schwab et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise the same properties as those claimed in instant invention, or the properties having ranges overlapping with or close to those as claimed in instant invention as well, including haze values and TD Elmendorf tear, especially since Malakoff et al teaches the films having haze of about 15% ([0087]) and TD Elmendorf tear of at least 500 g/mil (at least 19.6 g/micron) ([0090]). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Malakoff et al in view of Fantinel et al and Schwab et al, so to produce the film having desired combination of haze, TD Elmendorf tear, impact resistance, stiffness and processability, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

3. The rejection of Claims 1, 3-6, 10-12  under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perdomi et al (WO 2011/134897) in view of Fantinel et al (WO 2010/081676) and Tas (US 2006/0047077), as evidenced by Mahal (US 4,479,989), is reinstated below for convenience.

3-1. Perdomi et al discloses a film (p. 12, lines 15-17, 25-35; p. 13, lines 9-12) comprising a composition comprising:
A) 55-99%wt of a polyethylene comprising:
- density of 0.900 g/cc or higher, such as 0.925 g/cc or higher;
- MI21 of 25 g/10 min or higher (as to instant claim 5);
- Melt flow rate (MI21/MI2) of 25-60 (p. 2, lines 1-24); 
- Mw of 50,000-250,000

- Mw/Mn of 6 or greater, such as 6-12 (p. 3, lines 1-3, as to instant claim 6); 
- a degree of long chain branching 0-2/10000 carbon atoms;
- from 0.01-20 branches/1000 carbon atoms (p. 3, lines 1-16, as to instant claim 5)
and
B) 5-45%wt of an elastomeric polyolefin (p. 5, lines 13-18).

3-2.  Though Perdomi et al does not explicitly recite the component A) as LLDPE, however, since the component A) of Perdomi et al has a zero degree of long chain branching, and, as evidenced by Mahal, LLDPE is the type of low density polyethylene wherein there is an absence of long chain branching (see col. 2, lines 38-41 of Mahal), therefore, the component A) of  Perdomi et al appears to be LLDPE as well.

3-3.   As to instant claims 3, 4, 10, the polyethylene A) comprises copolymers of ethylene with higher alpha olefins, such as butene-1, hexene-1, octene-1 (p. 6, lines 15-25). Specifically, exemplified copolymer of ethylene with 7.2%wt (4.7+2.5) of hexene-1 and butene-1 units (Table I). Though the exemplified amount of the comonomers of 7.2%wt is not overlapping with the amount of 8%wt as claimed in instant invention, it is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same 

3-4.  The polyethylene component A) is produced in the presence of two different polymerization catalysts of which one is metallocene-based, specifically hafnocene-based,  and the other is iron complex based, used in the ratio of preferably 12:1 to 8:1 (p. 6, lines 31-35; p. 7, lines 1-22; p. 2, lines 25-30).
It is noted that the LLDPE of instant invention is produced in the presence of the same catalysts system, i.e. metallocene-based, hafnocene-based, and iron complex based used in the ratios of 12:1 to 8:1 (see p. 4, line 22-p. 5, line 18 of instant specification).

3-5.  Though Perdomi et al recite the polyethylene component A) being multimodal, or bimodal, with respect to molar mass distribution (p. 4, lines 1-6), Perdomi et al does not recite the said component having 25-45%wt of a fraction with intrinsic viscosity of 0.9-1.3 dl/g; and 55-75%wt of a fraction with intrinsic viscosity of higher than that of the first fraction.

3-6.  However, Fantinel et al discloses polyethylene copolymers  having density of 0.890-0.955 g/cc; total comonomer content of 6-25%wt (also as to instant claim 3), MWD of 4-20, or 6-11 (p. 3, lines 1-2) and intrinsic viscosity of 1-4 dl/g (p. 2, lines 20-28; p. 3, lines 1-10), and produced by polymerization in the presence of the catalyst system comprising metallocene-based complex and iron complex (p. 5-8).


3-7.  Though the amount of the fraction having higher intrinsic viscosity (i.e. 53.47%wt) is not overlapping with that as claimed in instant invention, however, since that fraction is shown having intrinsic viscosity of 1.93 dl/g and higher, and at least some fraction will have intrinsic viscosity in the range of 1.3-1.93 dl/g, therefore, the amount of the fraction having  intrinsic viscosity higher than 1.3 dl/g will intrinsically and necessarily be higher than 53.47%wt, and will fall within the range of 55-75%wt as claimed in instant invention, as well; especially since the polyethylene of Fantinel et al was produced by the same process, including the use of the same metallocene/iron complex catalyst as that claimed in instant invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

3-8.  The multimodal polyethylene of Fantinel et al is having high processability, better mechanical properties, and is used for making injection molded articles or sheets (p. 5, lines 1-10).

Fantinel et al and Perdomi et al are related to multimodal polyethylenes produced by the same process using two catalysts, i.e. metallocene and iron complex, and thereby belong to the same field of endeavor, wherein the multimodal polyethylene of  Fantinel et al is explicitly specified as having better mechanical properties and processability, therefore, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include at least partially the multimodal polyethylene of Fantinel et al as the multimodal polyethylene component A) in the composition of Perdomi et al, so to further improve mechanical properties and processability of the composition of Perdomi et al as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

3-10.  Though Perdomi et al recites the component B) being elastomeric ethylene polymers,  Perdomi et al does not specify the ethylene polymer having MFR of 0.1-0.6 g/10 min and density of 0.910 g/cc and being prepared at high pressure using free radical initiators.

3-11. However, Tas discloses films comprising a blend of LLDPE with a high pressure low density polyethylene having melt index of 0.1-0.8 g/10 min and density of 0.922-0.924 g/cc (abstract, Table 1). The films comprising said blend have good optical and physical properties and may be extruded at high rates (Abstract). The high pressure low 

3-12.   Since both Perdomi et al and Tas  are related to films made of a blend of a major amount of LLDPE and a minor amount of elastomeric ethylene-based polymers, and thereby belong to the same field of endeavor, wherein Tas discloses the ethylene polymer being a high pressure low density polyethylene having melt index of 0.1-0.8 g/10 min and density of 0.922-0.924 g/cc  to provide films having good optical and physical properties that could be extruded at high rates (Abstract of Tas), therefore, based on the combined teachings of Perdomi et al  and Tas, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include at least partially the high pressure low density polyethylene of Tas  as the elastomeric polyolefin component B) in the composition and films of Perdomi et al, so to further improve optical and physical properties of the films of Perdomi et al as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Perdomi et al). Specifically, exemplified copolymer of ethylene with 7.2%wt (4.7+2.5) of hexene-1 and butene-1 units (Table I of Perdomi et al).

3-14.  As to instant claim 12, since the composition and film of Perdomi et al in view of Fantinel et al and Tas is identical to that as claimed in instant invention, i.e. comprises the same components, with all ranges in the composition of Perdomi et al in view of Fantinel et al and Tas overlapping with the corresponding ranges as those claimed in instant invention, therefore, the composition and films of Perdomi et al in view of Fantinel et al  and Tas will intrinsically and necessarily have, or will be reasonably expected to have, the properties, including haze, that are the same as those claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

3-15. Since the composition and film of Perdomi et al in view of Fantinel et al and Tas are the same as that claimed in instant invention, i.e. comprises the same components, Perdomi et al in view of Fantinel et al and Tas overlapping with the corresponding ranges as those claimed in instant invention, therefore, the composition and films of Perdomi et al in view of Fantinel et al  and Tas will intrinsically and necessarily have, or will be reasonably expected to have, the properties, including haze and TD Elmendorf tear, that are the same as those claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

3-16. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts and properties of the components A) and B), and further the specific Mw and intrinsic viscosity values of the fractions of the component A) of Perdomi et al in view of Fantinel et al  and Tas, so to produce the film having a desired combination of haze and TD Elmendorf tear,  thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
NEW GROUNDS OF REJECTION
There are no new grounds of rejection.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of Claims 1, 3-6, 10-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, was previously withdrawn as cited on page 1 of Advisory Action mailed on March 15, 2021.

(2) Response to Argument
I. With respect to Appellant’s arguments regarding the rejections of:
1) Claims 1, 3-6, 10-12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malakoff et al (US 2009/0192270) in view of Fantinel et al (WO 2010/081676) and Schwab et al (US 7,538,173), 
2) Claims 1, 3-6, 10-12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perdomi et al (WO 2011/134897) in view of Fantinel et al (WO 2010/081676) and Engage flyer, as evidenced by Mahal (US 4,479,989).
3) Claims 1, 3-6, 10-12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perdomi et al (WO 2011/134897) in view of Fantinel et al (WO 2010/081676) and Tas (US 2006/0047077), as evidenced by Mahal (US 4,479,989),
it is noted that:

I-1) Since the film of Malakoff et al in view of Fantinel et al and Schwab et al is substantially the same as that claimed in instant invention, i.e. comprises a combination of a major amount of LLDPE comprising a blend of two fractions having different intrinsic viscosities and a minor amount of LDPE, each polymers having properties that are substantially the same as those claimed in instant invention, therefore, the film of Malakoff et al in view of Fantinel et al and Schwab et al would be obviously and reasonably expected to comprise the properties that are the same as those claimed in instant invention, or the properties having ranges overlapping with or close to those as claimed in instant invention as well, including haze values and TD Elmendorf tear, especially since Malakoff et al teaches the films having haze of about 15% ([0087]) and TD Elmendorf tear of at least 500 g/mil (at least 19.6 g/micron) ([0090]). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts and properties of the components A) and B), and further the specific Mw and intrinsic viscosity values of the fractions of the component A) of Malakoff et al in view of Fantinel et al and Schwab et al, so to produce the film having a desired combination of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

I-2) Thus, the primary reference of Malakoff et al teaches the films comprising a combination of LLDPE and LDPE, having haze of about 15% ([0087]) and TD Elmendorf tear of at least 500 g/mil (at least 19.6 g/micron, i.e. more than 19.6 g/micron) ([0090]). That is, from the teachings of Malakoff et al, it would have been obvious to a one of ordinary skill in the art that such combination of LLDPE and LDPE provides films with relatively low haze and high TD Elmendorf tear of at least 500 g/mil (at least 19.6 g/micron).

I-3) Further, referring to Table 3 of instant specification, it appears that all Examples 1-3 and Comparative example 1 show TD Elmendorf tear of about 19-22 g/micron, including the Comparative example 1 which comprises only LLDPE having two fractions with different intrinsic viscosities, without LDPE, which further, in addition to teachings of Malakoff et al, shows that LLDPE resins, including those having two fractions with different intrinsic viscosities, are providing high TD Elmendorf tear values to films.

I-4) Since the combination of the primary reference Malakoff et al with secondary references of Fantinel et al and Schwab et al provides films still comprising LLDPE as In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

I-5) It is noted that instant claim 1 recites that the component A) comprises the fractions AI) and AII) used in relative amounts of 25-45%wt and 55-75%wt, and thereby the component A) is open to other LLDPE’s, such as those having TD Elmendorf tear of more than 19.6 g/micron as well.

I-6) Further, referring to Table 3 of instant specification, it appears that examples 1 and 3 and comparative example 1 of Table 3 are having high haze values of 63%, 50.7% and 60.5%, respectively, due to the lower amounts of LDPE (component B) present in the composition (i.e. 0.5%wt, 3%wt and 0%wt respectively). From the data of Table 3 it is also evident that the higher amount of the LDPE present in the film, the lower the haze value, i.e. LDPE component provides films with lower haze. The claimed amount of the LDPE is 4-10%wt and the amount of LDPE cited by Malakoff et al is 5-20%wt  Therefore, the presence of LDPE in higher amount, such as 5%wt or more, in the film of Malakoff et al in view of Fantinel et al and Schwab et al will intrinsically and necessarily lead to, or would be reasonably expected to lead to lower haze values and higher TD Elmendorf tear of the film as well. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

I-7) With respect to Appellant’s arguments regarding the properties of “unmodified” composition of Malakoff et al shown in Table 5 of Malakoff et al, it is noted that under 35 USC 103 a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  
Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

I-8) In addition, it is further noted that Table 3 of instant specification provides a single example (Example 3) falling within the scope of instant claims, wherein said film is made by combination of a single LLDPE blend of two specific fractions, a single specific commercial LDPE (Lupolen 2420D), mixed in amounts of 94.675%wt and 5%wt, respectively, to provide films having haze of 23.8% and TD Elmendorf tear of 22.2 g/micron. The scope of instant claims is significantly broader than example 3 of instant In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

I-9) With respect to the rejections 2) and 3), i.e. based on Perdomi et al, it is noted that:
since the compositions and films of Perdomi et al in view of Fantinel et al and Engage flyer and of Perdomi et al in view of Fantinel et al and Tas are identical to that as claimed in instant invention, i.e. comprise the same components, with all ranges in the compositions of Perdomi et al in view of Fantinel et al and Engage flyer and of Perdomi et al in view of Fantinel et al and Tas overlapping with the corresponding ranges as those claimed in instant invention, therefore, the composition and films of Perdomi et al in view of Fantinel et al  and Engage flyer and of Perdomi et al in view of Fantinel et al and Tas would be obviously and reasonably expected by a one of ordinary skill in the art to comprise the properties, including haze and TD Elmendorf tear, that are the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

I-10) It is further noted that Tas discloses films comprising a blend of LLDPE with a high pressure low density polyethylene LDPE having melt index of 0.1-0.8 g/10 min and density of 0.922-0.924 g/cc (abstract, Table 1), wherein said films comprising said blend have good optical and physical properties and may be extruded at high rates (Abstract).
Tas explicitly teaches that LLDPE used in the blend may be a blend of more than one LLDPE ([0028]-[0029], [0054] referring to US 2004/0086671 incorporated by reference), and said blend of LLDPE’s having different molecular weights still provides good optical properties and physical properties including TD tear (see also [0016]-[0018], Abstract of US 2004/0086671). Thus, based on the prior art teachings, such as Tas, that the combination of i) a blend of two LLDPE’s with different molecular weights with ii) high pressure LDPE provides films with good optical properties and high TD Elmendorf, it would have been reasonably expected that the films of Perdomi et al in view of Fantinel et al  and Engage flyer and of Perdomi et al in view of Fantinel et al and Tas would comprise the relatively lower haze and high TD Elmendorf tear, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

I-11) Referring to Table 3 of instant specification, provided by Applicant on page 7 of the arguments, it appears that examples 1 and 3 and comparative example 1 of Table 3 are having high haze values of 63%, 50.7% and 60.5%, respectively, due to the lower amounts of LDPE (component B) present in the composition (i.e. 0.5%wt, 3%wt and 0%wt respectively). From the data of Table 3 it is also evident that the higher amount of the LDPE present in the film, the lower the haze value and the higher TD Elmendorf tear. The claimed amount of the LDPE (component B)) is 4-10%wt and the amount of elastomeric low density ethylene polymers of Perdomi et al is 5-45%wt (p. 5, lines 13-18). Therefore, the presence of low density polyethylene LDPE in higher amount, such as more than 5%wt, in the films of Perdomi et al in view of Fantinel et al and Engage flyer and of Perdomi et al in view of Fantinel et al and Tas will intrinsically and necessarily lead to, or would be reasonably expected to lead to lower haze values and higher TD Elmendorf tear of the film as well. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Further, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the LLDPE component and the LDPE component in the films of Perdomi et al in view of Fantinel et al  and Engage flyer and of Perdomi et al in view of Fantinel et al and Tas, so to produce the final films having a desired combination of haze and TD In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/IRINA KRYLOVA/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        
Conferees:
/VASUDEVAN S JAGANNATHAN/Supervisory Patent Examiner, Art Unit 1764      

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                          

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.